Citation Nr: 0324849	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  01-03 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
found no new and material evidence had been submitted with 
which to reopen the veteran's claim for service connection 
for a back injury.  He responded with a timely Notice of 
Disagreement, and was sent a Statement of the Case.  He then 
filed a timely substantive appeal, perfecting his appeal of 
this issue.  

In July 2001, the Board found new and material evidence had 
been submitted, and reopened the veteran's claim.  His claim 
was then remanded for additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran has degenerative disc disease of the 
lumbosacral spine.  

3.  Competent medical evidence has been presented that the 
veteran's degenerative disc disease is causally related to 
lumbosacral strain shown during military service.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine was 
incurred in service.  38 U.S.C.A. §§ 1110, 1113, 5013A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  

The veteran seeks service connection for a back disability.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2002).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

His service medical records include an April 1967 clinical 
notation reflecting complaints of left side low back pain, 
with no other symptoms.  No pain radiating into his legs and 
no flank pain was noted.  Physical examination was normal, 
with negative straight leg raising, no radicular pain, no 
spasm, full range of motion, and a negative X-ray 
examination.  His back was characterized as within normal 
limits.  His June 1967 "Report of Medical History" 
reflected a history of recurrent back pain, according to the 
veteran, and a history of a low back strain was noted.  A 
June 1967 medical examination report was negative for any 
abnormalities of the spine.  In July 1967, while still on 
active duty, the veteran was involved in a motor vehicle 
accident in which he sustained generalized contusions and 
"perhaps a little lumbar muscle spasm."  He was given 
analgesic balm and pain medication.  When he returned in two 
days for treatment, he reported continuing discomfort and was 
ordered to continue medication.  When he returned in four 
days, he had no evidence of sprains or bruises, and he was 
returned to duty.  The veteran was separated from service in 
August 1967.  

A November 1967 VA examination report notes the veteran's 
complaints of back pain.  Objective physical examination 
revealed normal range of motion, with negative straight leg 
raising and no pain on palpation or percussion of the spine.  
Spasticity of the lumbar paravertebral muscles was observed.  
A November 1967 X-ray examination of the veteran's 
lumbosacral spine revealed straightening of the normal lumbar 
lordosis.  All disc spaces were well maintained, and the 
sacroiliac joints were within normal limits.  The final 
diagnosis was of a lumbosacral strain.  

According to private medical records obtained from A.L.B., 
M.D., the veteran was injured in a motor vehicle accident in 
August 1975.  He reported pain of the neck and back, and was 
hospitalized for several days at a private hospital.  
Examination by Dr. B. revealed spasm of the dorsal and 
lumbosacral muscles, with tenderness over the spinous process 
of the lumbar area.  Straight leg raising produced pain 
bilaterally at 30º, but no other neurological complaints were 
noted.  The impression was of a whiplash injury of the spine, 
subsequently diagnosed as an acute neck and back strain.  

In August 1982, the veteran was again injured as a result of 
a motor vehicle accident.  He reported pain of the left side 
of the neck and low back.  He was treated and released the 
same day from a private hospital emergency room.  Private X-
rays taken in January 1983 of the lumbosacral spine showed 
normal vertebral bodies and preserved disc space heights, as 
well as minimal scoliosis.  A May 1983 EMG study conducted by 
a private physician revealed no obvious atrophy of the leg 
muscles and no localized muscle weakness.  The veteran did 
not use a back brace.  Deep tendon reflexes were 1+ and equal 
bilaterally.  Pinprick sensation was mildly decreased.  The 
final impression was of a negative EMG examination, with 
normal nerve conduction velocity of the left common peroneal 
nerve, ruling out peripheral neuropathy.  

In a January 2000 memorandum, the veteran's private 
physician, A.L.B., M.D., stated it was "as likely as not" 
the veteran's current back disability started with and was 
related to his in-service motor vehicle accident.  Also 
submitted was a March 2000 written statement in which Dr. B. 
noted that he had treated the veteran since 1968 for 
recurrent back pain, among other things.  The veteran had 
previously reported a history of in-service injuries which 
the doctor stated were "probably the beginning of [the 
veteran's] recurring disability and back pain."  

In June 2002, a VA physician examined the veteran.  The 
physician noted the veteran's history of an in-service motor 
vehicle accident, as well as two subsequent post-service 
motor vehicle accidents.  On physical examination, the 
veteran's low back displayed no significant scoliotic curve.  
He had a slightly decreased lordosis of the lumbar region.  
Mild tenderness to palpation was observed in the lumbar spine 
and paraspinous muscles bilaterally.  Straight leg raising 
was negative bilaterally.  Some limitation of motion, with 
moderate discomfort at the extremes, was noted on the 
examination report.  Motor and sensory examinations of the 
lower extremities were normal, and deep tendon reflexes were 
2+ bilaterally.  X-rays of the lumbosacral spine demonstrated 
decreased lordosis of the lumbar spine.  Mild sclerosis of 
the vertebral bodies, with slight anterior osteophyte 
formation, was also observed.  The final assessment was of 
degenerative disc disease of the lumbosacral spine.

Regarding the etiology of this disability, the examiner 
stated "due to the history of previous injury within the 
military that it is [at least as] likely as not" the 
veteran's low back disability was "initiated during his 
military service."  The doctor also observed that this 
injury "has been most likely exacerbated by subsequent 
automobile accidents" after service separation.  In a 
subsequent March 2003 addendum to the examination report, the 
examiner confirmed that his opinion was based on a review of 
the record, including the veteran's history of injury during 
military service.  The veteran's symptoms have been 
exacerbated by post-service automobile accidents, but the 
examiner could not "completely identify whether his current 
symptoms are related to the motor vehicle injury or the 
previous military service injury."  

In reviewing the veteran's claim, the Board observes that 
both the veteran's private physician and the VA examiner 
agree that the veteran incurred a low back injury in service 
to which the currently-shown degenerative disc disease of the 
lumbosacral spine is related; thus, service connection for 
degenerative disc disease of the lumbosacral spine is 
warranted.  38 U.S.C.A. § 1110 (West 2002).  Although the 
veteran also exacerbated his back injury as a result of post-
service motor vehicle accidents in 1975 and 1982, this fact 
does not prohibit the award of service connection for a back 
injury initially sustained during active military service.  
See 38 U.S.C.A. §§ 1113(b), 5107(b) (West 2002).  


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is granted.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



